PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/214,799
Filing Date: 10 Dec 2018
Appellant(s): Johns et al.



__________________
Joseph Van Leeuwen (Reg. No. 44,383)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS”.  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION”.

Additional Remarks
Appellant’s summary of claimed invention (section E pages 2 – 5 of Appeal Brief filed 18 December 2021) does not appear to be referencing the claims being appealed.  In particular, i) said section E refers to independent claims that validates connection based on idle time (whereas the claims being appealed refers to retrieving, using global virtual address directory, home node associated with selected shared virtual address and accessing said home node), and ii) remarks under independent claims 9 and 17, respectively, refers to independent claims 7 and 13 (which in the claims being appealed are dependent claims).

(2) Response to Argument
1.  Claims 1 – 4, 8 – 12 and 16 – 18 are patentable over Jayasimha in view of Morris
Appellant alleges, for claim 1, that Jayasimha’s sockets are not nodes because i) said sockets provide CPU component of information handling system (and not information handling system themselves), and ii) said sockets do not have network adapters that allow communication between said sockets (see Appeal Brief filed 18 December 2021 pages 6-7).
For i), Appellant’s remarks are not commensurate in scope with claim 1.  In particular, based on the manner in which the information handling system is recited in claim 1, claim 1 does see also Final Office Action mailed 24 June 2021 pages 2-5).  It is further noted that the interpretation of said socket as said local node is reasonable in view of i) Appellant’s own disclosure that node can be broadly interpreted as a single unit (see spec ¶[85]), and ii) supporting reference Dice (US 20170220474) disclosing that a socket can indeed be interpreted as node (see Dice ¶[40]) (see also Final Office Action mailed 24 June 2021 pages 23-24).
For ii), Appellant’s remarks are also not commensurate with the scope of claim 1.  Claim 1 does not recite network adapters that allow nodes to communicate with each other.  Instead, claim 1 merely recites that said nodes are connected to a computer network via a network adapter in each of said nodes.  Therefore, claim 1 only requires Jayasimha to teach plural nodes connected to a computer network via a network adapter in each of said plural nodes (see Final Office Action mailed 24 June 2021 page 3).  In addition, Appellant also alleges that bus is not analogous to said computer network.  It would appear that Appellant is relying on the instant specification’s disclosure (see spec Fig. 4) that computer network is either InfiniBand or subnet in alleging that said bus is not analogous to said computer network.  However, the features upon which Appellant relies upon are not recited in claim 1.  Although the claim is interpreted in light of the specification, limitations from the specification are not read into the claim (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Therefore, as broadly recited, said computer network is a component/module that connects to nodes via network adapter (see spec Fig. 4 or 13).  As such, Jayasimha’s chipset, which connects multiple sockets (Appellant’s claimed nodes) via point-to-point interconnect (Appellant’s claimed network adapter) in respective socket, would read upon said computer network (see also Final Office Action mailed 24 June 2021 page 3).

Appellant further alleges, for claim 1, that Jayasimha fails to teach plural nodes because Jayasimha only teaches a single node namely, a single processor or single motherboard (see Appeal Brief filed 18 December 2021 pages 7-8).  Appellant appears to rely upon the instant specification in determination of what constitutes a node.  In particular, Appellant references Fig. 1 and ¶[17] as what constitutes a node and alleges that Jayasimha fails to teach plural nodes as disclosed in Fig. 1 and ¶[17] (see Appeal Brief filed 18 December 2021 page 8).  It is noted that the features upon which Appellant relies upon are not recited in claim 1.  Although the claim is interpreted in light of the specification, limitations from the specification are not read into the claim (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).

Appellant also alleges that Jayasimha’s socket is a bare socket and thus would not read upon the information handling system in claim 1 (see Appeal Brief filed 18 December 2021 page 9).  This is a mischaracterization of Jayasimha that is relied upon to teach claim 1.  As noted in the Final Office Action mailed 24 June 2021 pages 2-3, Jayasimha teaches a socket that comprises i) a core (Appellant’s claimed processor), ii) a local subset of L2 cache (Appellant’s claimed local memory), and iii) point-to-point interfaces (Appellant’s claimed network adapter) supra, claim 1 also does not recite communication between said network adapter but rather connection between said network adapter.  It is clear, to one skilled in the art, that Jayasimha’s socket is not merely a bare socket but a socket that comprises, at least, a core, a local subset of L2 cache and point-to-point interfaces.  As such, Jayasimha’s socket would read upon local node of claim 1 which in turn would read upon said information handling system (see also Final Office Action mailed 24 June 2021 pages 2-5).  It is further noted that interpretation of said socket as said local node is reasonable in view of i) Appellant’s own disclosure that node can be broadly interpreted as a single unit (see spec ¶[85]), and ii) supporting reference Dice (US 20170220474) disclosing that socket can indeed be interpreted as node (see Dice ¶[40]) (see also Final Office Action mailed 24 June 2021 pages 23-24).

Appellant also alleges that there is no need to recite, in claim 1, nodes as a computer system because the information handling system is said computer system (see Brief filed 18 December 2021 page 9).  The remarks in the Office Action mailed 24 June 2021, pages 23-24, noted that Applicant appeared to intend for the information handling system to be a computer system (and as such could be amended accordingly).  However, even with such an amendment, Jayasimha’s socket would read upon said computer system.  This is because, as noted in preceding paragraph, said socket comprises i) a core (Appellant’s claimed processor), ii) a local subset of L2 cache (Appellant’s claimed local memory), and iii) point-to-point interfaces (Appellant’s claimed network adapter) that connect plural sockets through a chipset (Appellant’s claimed computer network), which would still read upon said computer system.

In view of the reasons outlined supra, the rejection of claim 1 should be maintained.

Appellant also alleges that independent claims 9 and 17 are also allowable for the same reasons as independent claim 1.  As noted supra, rejection of independent claim 1 should be maintained.  Therefore, rejection of independent claims 9 and 17 should also be maintained for the same reasons as independent claim 1.
Similarly, Appellant alleges that dependent claims are also allowable for the same reasons as independent claims 1, 9 and 17.  As noted supra, rejection of independent claims 1, 9 and 17 should be maintained.  Therefore, rejection of said dependent claims should also be maintained for the same reasons as independent claims 1, 9 or 17.

Respectfully submitted,
/CHIE YEW/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        
Conferees:
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.